AKIN, Justice,
dissenting.
I cannot agree that the testimony of the police officer that the complainant had identified defendant in a pre-trial photographic lineup was admissible because the complainant never testified that she had *942identified defendant’s photograph before trial. Neither can I agree that the officer’s testimony was admissible because complainant’s testimony had been challenged. Instead, I would hold that because complainant’s identification testimony was unim-peached, the officer’s testimony was improper bolstering, requiring reversal. Consequently, I must dissent.
The majority first reasons that the officer’s testimony that the identifying witness identified the defendant before trial is not bolstering when the identifying witness has not already given such testimony. If the majority actually adheres to this analysis, then defendant’s conviction should be reversed. Bolstering occurs whenever the State calls a witness to testify that the identifying witness identified the defendant at a prior time outside of trial. Thus, by its very nature, bolstering is hearsay and is admitted as a limited exception to the hearsay rule. In fact, even when an identifying witness testifies to a prior identification, that testimony is hearsay and admitted at trial on the rationale that the witness is present and subject to cross-examination and because of the common sense recognition that in-court identifications have little testimonial force in view of the fact that the witness is likely to always identify the person at the defense table. See Williams v. State, 565 S.W.2d 937, 938 (Tex.Cr.App.1978); 4 Wigmore on Evidence § 1130 (Chadbourn Rev. 1970). Testimony by other persons as to prior identifications, however, does not permit cross-examination of the person who made the statement and allows the State to strengthen its case through duplicative hearsay testimony. Bolstering is thus permissible only as a limited exception to the hearsay rule.
In a similar case, Williams v. State, 531 S.W.2d 606 (Tex.Cr.App.1976), the identifying witnesses made only in-court identifications of the accused and the trial court allowed a police officer to testify that the witnesses made out-of-court identifications of the accused. The Court of Criminal Appeals reversed defendant’s conviction on the ground that such hearsay testimony about prior identifications made by unimpeached witnesses is inadmissible. 531 S.W.2d at 611. See Hills v. State, 524 S.W.2d 692 (Tex.Cr.App.1975); Hammond v. State, 123 Tex.Cr. 590, 60 S.W.2d 235 (1933); Jamail v. State, 99 Tex.Cr. 127, 268 S.W. 473 (1925); Haughton v. State, 99 Tex.Cr. 42, 267 S.W. 715 (1925). Thus, if the officer’s testimony in this ease is not bolstering as the majority contends, then the testimony, like that in Williams, is nothing more than prejudicial hearsay which should not have been admitted.
Neither can I agree that the officer’s testimony was admissible because complainant’s testimony was “challenged on cross-examination.” Although I agree with the statement in the majority opinion that the State may bolster a witness once the witness’ identification has been challenged on cross-examination, I cannot agree that in this case defendant impeached or attempted to impeach the complainant’s identification of defendant.
At trial, the State relied primarily on the testimony of the complainant, a twelve year-old girl. On direct examination, the complainant identified defendant as the man who had raped her and testified in detail with respect to the events of the rape, subsequent telephone calls, and meetings with defendant. On cross-examination, complainant again recounted the events of the rape and testified about the subsequent telephone calls and meetings. The complainant testified that the truck driven by her assailant was reddish and had a radio hanging from the rearview mirror, that her assailant was wearing black cowboy boots, that defendant had telephoned her on several occasions, that he had taken her to his home on one occasion following the rape, and that his house was red and white.
To refute this testimony, defendant produced evidence that his truck was orange and had a large set of keys hanging from the rearview mirror, he did not own a pair of black cowboy boots, he was with his wife at the time the telephone calls were made and he could not have made them, and his house was orange and white.
*943The Court of Criminal Appeals has consistently held that the State may bolster a witness when the defendant has impeached or attempted to impeach the identifying witness’ identification of the defendant. See Roney v. State, 632 S.W.2d 598 (Tex.Cr.App.1982) (en banc); Franklin v. State, 606 S.W.2d 818 (Tex.Cr.App.1979); Turner v. State, 486 S.W.2d 797 (Tex.Cr.App.1972); Frison v. State, 473 S.W.2d 479 (Tex.Cr.App.1971). In Roney, Franklin, Turner and Frison, the defendant offered testimony to show that his physical characteristics were different from that which the identifying witness had testified. These cases stand for the limited proposition that bolstering is permissible when the witness’ identification has been put into question, but they do not reach the question of whether the State may bolster when the witness has been impeached on other matters.
The cases are clear that bolstering is not permissible when the identifying witness’ testimony is attacked on collateral matters. Bolstering is not permitted unless the witness has been impeached by statements contradictory to those already given by him in evidence on the primary question. Newton v. State, 147 Tex.Cr. 400, 180 S.W.2d 946, 949 (1944). Thus, the State may not bolster a witness simply because he is contradicted on other matters, Hulin v. State, 438 S.W.2d 551, 552 (Tex.Cr.App.1969); nor because the witness’ unimpeached testimony may be disbelieved, Brown v. State, 403 S.W.2d 411, 412 (Tex.Cr.App.1966); nor because the defendant testifies to an alibi, Lyons v. State, 388 S.W.2d 950, 950 (Tex.Cr.App.1965); nor because defendant denies committing the criminal act, Ward v. State, 117 Tex.Cr. 330, 35 S.W.2d 733, 735 (1931); nor because defendant attempted impeachment by a vigorous cross-examination and the witness’ testimony is unwavering, Acker v. State, 421 S.W.2d 398, 401 (Tex.Cr.App.1967).
In a similar case, Lyons v. State, 388 S.W.2d 950 (Tex.Cr.App.1965), an eleven year-old complainant identified the appellant as the man who had exposed his genitals to her and stated that she had identified the appellant at a police lineup. Appellant testified that he was not the man and offered an alibi defense which was corroborated by other testimony in support of his defense. The State then offered the testimony of two police officers who stated that the complainant had picked out the appellant in physical and photographic lineups. Recognizing that the complainant was fully cross-examined but not impeached, the Court of Criminal Appeals reversed, holding that although a witness who has identified her assailant at trial may testify that she also identified her assailant at a prior time, the State may not offer testimony to bolster her unimpeached testimony to corroborate the fact that she did identify him. 388 S.W.2d at 951.
This case is strikingly similar to Lyons. As in Lyons, defendant offered an alibi defense, denied the commission of the criminal act and was corroborated by other evidence. Defendant did not impeach on cross-examination or by other evidence, complainant’s identification of defendant. Defendant did vigorously cross-examine complainant concerning her identification and her testimony was unwavering as to her identification. None of the evidence offered by defendant impeached complainant’s identification, but instead, was introduced to establish defendant’s alibi defense and to deny defendant’s participation in any criminal act. In a sense, all evidence introduced by defendant is an attempt to impeach the State’s evidence; however, the State may not bolster the testimony of a witness because that witness has been impeached or vigorously attacked on other matters. The State should be allowed to bolster an identifying witness only after the defendant has directly impeached or attempted to impeach the witness’ identification of defendant. Because defendant did not attack complainant’s identification of him, I would hold that the officer’s testimony was not admissible and that defendant was substantially prejudiced by the testimony. Consequently, defendant’s conviction should be reversed.